Citation Nr: 1740393	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin (body rash) disability, to include as secondary to service-connected depressive disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased rating for bilateral hearing loss, currently initially evaluated as noncompensable, and evaluated at 30 percent from January 14, 2015.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Daughter


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran and witnesses testified before a Decision Review Officer (DRO) in Houston, Texas.  A transcript of that hearing is of record. 

In December 2013, the Veteran and witnesses testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

These matters were most recently before the Board in March 2015 wherein the Board found new and material evidence to reopen the Veteran's claims for service connection for a back disability.  All matters were again remanded by the Board for further development.

In a May 2015 rating decision, the rating for the Veteran's bilateral hearing loss was increased to 30 percent disabling, effective January 14, 2015.  However, as this does not represent a full grant of all benefits sought on appeal, the Board will continue with the adjudication of his claim for an increased rating.  See AB v. Brown, 6 Vet. App. 35,38 (1993).

The Board acknowledges that the issue of entitlement to service connection for a foot disability has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Veteran requested a hearing on that issue.  As such, the Board will not accept jurisdiction over them at this time. 

The issues of entitlement to service connection for a skin disability, to include as secondary to service-connected depressive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record does not support a finding that the Veteran has a back disability causally related to service.

2.  Prior to January 14, 2015, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level I in the right ear, and no more than auditory acuity level II in the left ear.

3.  Since January 14, 2015, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level VI in the right ear, and no more than auditory acuity level VI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Prior to January 14, 2015, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2016).

3.  Since January 14, 2015, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's March 2015 remand directives VA made attempts to obtain all identified records and the Veteran was provided VA examinations.  In response to VA correspondence regarding medical providers and outstanding medical records the Veteran identified only VA providers.  Attempts to locate the Veteran's outstanding VA medical records, specifically from November 1971 through December 1979 were made.  The VA attempted to locate these records at the Michael E. DeBakey VA Medical Center (VAMC) and the Houston VAMC, both VAMCs issued correspondence to the Veteran indicating that the requested records did not exist in their records. 

II.  Service Connection

The Veteran claims entitlement to service connection for a back disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307(ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

A review of the Veteran's service treatment records (STRs) reveal treatment, in July 1971, for low back pain following a motor vehicle accident.  July 1971 STRs also reveal surgical records for a symptomatic pilonidal cyst located just above the Veteran's coccyx.  The Veteran presented with a four month history of pain and swelling in the tailbone area and a physical examination of the area was entirely within normal limits "except for the presence of a tender thickened area over the pilonidal area with the presence of a dimple in the midline."  The physician conducting the procedure found some thickening over the coccyx and attributed it to abnormal prominence and right lateral deviation of the coccyx without any evidence of cystic or sinus tract disease.  The patient's diagnosis was revised to deformity of the tip of the coccyx not due to line of duty or misconduct.  The Veteran's pain in the small of the back continued through July of 1971 and was attributed to an abnormal coccyx.   The Veteran was also noted to have developed a "muscle spasm in upper back not related to coccyx or lumbar spine."

The Veteran's separation examination, conducted in October 1971, did not reveal any abnormal spine issues.

Private post-service medical treatment records from January 1976 indicate that the Veteran begun experiencing back pain following an incident when he bent over and attempted to pick up a piece of iron while at work.  The pain was located in his upper back.  The records provide that the Veteran had no typical low back pain and no previous problems with his back.  Tenderness in the mid lumbar and lower dorsal area were noted but X-ray imaging of both regions were negative.  The examiner's ultimate impression was a lack of any specific orthopedic problem other than a possible inflammatory basis.  Follow up records in February and March 1976 showed improvement with some limitation of motion to the back and pain still primarily localized in the upper lumbar area.   February 1976 private records from Gulf Coast Hospital gave a final diagnosis of an acute back strain, however claimed that this was brought on by no known specific injury.

August 1978 Medical Certificate and History reflects that the Veteran had complaints of low back pain which he reported that he had had since developing a cyst in service.  Examination revealed that there was "no obvious problem."  August 1978 X-rays were also negative for a back disability.  An October 1978 VA orthopedic examination report reflected a subjective history from the Veteran about having period low back pain in May 1971 due to heavy lifting.  The Veteran also reported being hospitalized for two to three weeks with bed rest.  The examination results yielded a diagnosis of a "lumbosacral spine no residuals of disease or injury" found objectively on the physical examination or X-ray examination. 

Lumbosacral X-ray results dated August 1997 were not remarkable but did provide an impression of lumbar muscle spasms.  An October 2000 and May 2001 mental health management note provided that the Veteran reported that he sustained a back injury from lifting heavy chemical drums while in the navy.

VA treatment records from November 2005 indicate that the Veteran provided a history of an in-service back injury that the he stated the Naval physicians claimed was congenital.  Medical history indicated degenerative joint disease in the thoracic spine documented in November 2003.  Objective examination revealed tenderness along the spine.  The Veteran was assessed with a chronic backache, lumbar muscle spasm, and degenerative joint disease.

November 2011 private medical records reflect that the Veteran reported that the back problems he experienced were not injury related.  He further reported that he was treated for a lump on his back in-service and that his back was "messed up."

In September 2013 the Veteran testified before a Decision Review Officer (DRO) regarding his service connection claim for a back disability.  The Veteran testified that during preparation for his cyst surgery a spinal needle hit a bone in his back and that he wound up off the table and no record of it was shown."  Regarding the in-service motor vehicle accident the Veteran testified that he was not injured and did not experience anything afterwards.

In February 2014 the Veteran testified before the undersigned VLJ.  The Veteran testified that he reported to the hospital while in-service because they said he had a cyst, but when he was admitted he was told he did not have a cyst.  The Veteran further testified that when they administered a spinal a bone was hit by the needle and he fell onto the floor.  When the procedure was finally concluded the Veteran stated that the physician told him that the bottom part of his spine was "messed up."  The Veteran also stated that surgeon told him that if he went further with the surgery that he would wind up paralyzed.  As for what his diagnosis was pertaining to the back the Veteran testified that he was diagnosed with a pinch nerve and a crooked coccyx. 

Pursuant to the most recent Board remand, the Veteran underwent a VA Compensation and Pension examination for his back in July 2105.  The diagnosis rendered was a backache with muscle spasm not service connected, secondary to service, or aggravated by service.  The Veteran's medical history was documented, to include his claims of an in-service back strain and issues following a lumbar puncture and an on-the job injury in the 1980s after being hit in the back.  As a rationale in support of the diagnosis and opinion the examiner cited the results of the in-service cyst surgery finding that the lack of an active cyst did not justify further invasion and that the lateral deviation noted could have appeared to be coming from something as simple as thickened tissue overlying an irritated and swollen coccyx when exposed during the operation.  The examiner also relied on the negative back results of the entrance and separation examinations, post-service on-the-job back injury, and the fact that a "soft-tissue condition managed symptomatically via surgical decompression does not result in an orthopedic condition."

The evidence reflects that the Veteran has a current back disability, diagnosed as chronic backaches with lumbar muscle spasms and a history of thoracic degenerative joint disease.  However, the weight of the competent and credible evidence of record weighs against the Veteran's claim for service connection.  

Specifically, on July 2015 VA examination, the examiner interviewed the Veteran, conducted physical examination, and reviewed the Veteran's STRs, VA treatment records, civilian medical records, and lay statements from his family, but concluded that it was less likely than not that the Veteran's current low back disability was caused or aggravated by his service.  The examiner pointed out that the Veteran's STRs well documented the procedure the Veteran underwent for suspicion of pilonidal cyst which turned out to not be present and the lateral deviation of the coccyx appeared to be due to the thickened tissue overlying the area.  The only other evidence of a back injury in the veteran's STRs is in the July 1971 note that the Veteran reported with back pain following a car accident.  Even if he was injured in this car accident the records did not show the development of any chronic back issues while on active duty and his separation examination conducted in October 1971 revealed no injury to the spine.  The examiner further provided that an orthopedic condition would not result from a soft-tissue condition such as the Veteran presented with in-service.

The Board points out that service connection for the residuals of a pilonidal cyst was denied by the Board in the March 2015 decision.  Further, the Board finds the July 2015 VA examination to be highly persuasive in this instance, as the examiner provided a well-reasoned medical opinion that was based upon a thorough review of the record.  Moreover, the opinion is consistent with the record.  The STRs and service personnel records contradict the Veteran's report of a service injury due to heavy lifting that necessitated hospitalization and bed rest for weeks.  Instead, the STRs are silent for any back injury other than those identified above, neither of which necessitated the care of extended hospitalization that the Veteran reported.  The lack of corroboration by the service records, makes it so that the Board must place less weight on the Veteran's statements because they lack credibility.  Furthermore, the post-service medical record, while containing multiple treatment records regarding the Veteran's back, do not provide any other opinions regarding the etiology of his back disability other than those based on the Veteran's subjective information.  The Board also finds it to be significant that medical evidence gathered shortly after separation from service indicates that the Veteran had an on-the job injury to his back when he attempted to pick up a piece of iron.  While the pain was localized in his upper back the report specifically indicates that the Veteran did not have typical lower back pain and no reported history of issues with lower back pain.

The Board has considered the multiple characterizations of the Veteran's lumbar muscle spasms and chronic back ache as existing since service.  These characterizations are based primarily upon the Veteran's statements regarding an in-service back injury due to heavy lifting and being struck in a bone by a spinal needle.  However, as explained above, the Veteran's lay assertions have been found to be inconsistent with the contemporaneous STRs, and thus lack credibility.  Furthermore, the Veteran's first application for compensation followed his work-place injury in 1976.

The Veteran, and his family in their testimony, is competent to relate his symptoms, such as pain.  However, they have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case.  The lay opinions of record do not constitute competent medical evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has thus placed higher probative weight on the competent and credible 2015 VA opinion.

Accordingly, as there is no probative evidence of a chronic disability in service, a continuity of symptoms since service, arthritis of the back diagnosed within one year following service separation, or a persuasive medical opinion relating the current back disability to service, the Board finds that the preponderance of the evidence is against the Veteran's claim and it therefore must be denied.

III.  Higher Evaluation

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  Here, the Veteran's hearing loss meets this standard, thus both tables will be utilized.

The Veteran's bilateral hearing loss is currently rated as non-compensable prior to January 14, 2015 and 30 percent disabling thereafter.

The RO accepted a September 2011 claim for TDIU as a claim for increased rating for hearing loss.  

The Veteran underwent a VA examination in January 2010 which included an audiological examination.  The results of the pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
30
25
30
40
45
L
30
20
50
50
50

The averages of the pure tone thresholds were 35 in the right ear and 44 in the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The examiner indicated that the Veteran had mild to moderate bilateral sensorineural hearing loss.

Applying the rating criteria to that test, numeric scores of I for each ear are obtained.  Table VII of § 4.85 provides for the assignment of noncompensable evaluation for these numeric scores.  

In October 2011 the Veteran underwent a VA contracted hearing loss evaluation and examination.  The examination contained an audiological examination.  The results of the pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
15
15
30
35
45
L
15
20
50
50
45

The averages of the pure tone thresholds were 31 in the right ear and 41 in the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  

Applying the rating criteria to that test, numeric scores of II for the right ear and I for the left ear are obtained.  Table VII of § 4.85 provides for the assignment of noncompensable evaluation for these numeric scores.  

At the DRO hearing in September 2013 the Veteran's spouse testified that prior to the Veteran's receiving hearing aids that he would have the television up so loud that the neighbors would notice and complain.  The Veteran's daughter testified that before the Veteran received his hearing aids he did not hear his wife passing out and his daughter screaming at him.  The Veteran's spouse and daughter reiterated these events in the December 2013 hearing before the undersigned VLJ.

In April 2015 the Veteran underwent a VA examination regarding the current nature and extent of his service-connected bilateral hearing loss.  The examination contained an audiological examination.  The results of the pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
60
65
70
70
80
L
65
65
70
75
75

The averages of the pure tone thresholds were 71 in the right ear and 71 in the left.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 74 percent in the left ear.  In the examiner's opinion these results revealed a moderately severe to profound sensorineural hearing loss bilaterally.

Applying the rating criteria to that test, numeric scores of VI for both ears are obtained under both Table VI and VIa, for exceptional patterns of hearing loss.  Table VII of § 4.85 provides for the assignment of a 30 percent evaluation for these numeric scores. 

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran has difficulty following conversations in social situations, requires a loud volume when watching television, and must read lips to understand people fully.  Therefore, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for bilateral hearing loss prior to January 14, 2015 and do not warrant a rating in excess of 30 percent thereafter.  As such, a higher initial evaluation for bilateral hearing loss is denied for any period on appeal.

The Board has also considered the lay statements of the Veteran and his family members that his bilateral hearing loss is worse than currently rated.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay persons are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's lay statements describing subjective complaints of increased symptomatology.

VA must follow 38 C.F.R. §§ 3.85, 4.85 which specifies how hearing loss is rated, and when hearing loss claims are compensable.  Following the guidelines provided in 38 C.F.R. §§ 3.85, 4.85, the Veteran's service-connected bilateral hearing loss does not meet the requirements for a compensable rating prior to January 14, 2015 and does not meet the requirements for a rating in excess of 30 percent thereafter.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  As stated above the Veteran's bilateral hearing loss requires him to keep his television at an excessive volume, read lips for full comprehension of a conversation, and has problems with hearing his family, even during emergency situations.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria adequately contemplate the Veteran's symptomatology.

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss prior to January 14, 2015 and in excess of a 30 percent rating thereafter.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to a compensable rating for service-connected bilateral hearing loss for the period prior to January 14, 2015, is denied.

Entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss from January 14, 2015 is denied.


REMAND

In January 2016 the a VA dermatologist, pursuant to the Board's remand, provided an opinion that the Veteran's skin disorders (diagnosed as eczema and lichen simplex chronicus) were less likely than not due to service or due to or the result of the Veteran's service-connected depressive disorder.  As rationale the examiner explained that the Veteran began taking medication for depression in June 2010 and that no prior psychiatric medication is noted, therefore because his skin disorders existed prior to his use of psychiatric medications it could not be related to his psychiatric medications.

The Board finds that this examination is inadequate for two reasons.  First the examiner's assertion that the Veteran began taking depression medication in June 2010 with no prior psychiatric medication noted is factually inaccurate.  The Veteran's VA medical treatment records, including those identified in the Board's prior remand, indicate that the Veteran was taking medications associated with his depression at least as far back as August 2006.  These records also coincide with the Veteran's contemporaneous belief and assertion that his skin was itching due to these medications.  Second, the Board's previous remand requested an opinion on whether the Veteran's skin disability was caused or aggravated by the medications associated with his service-connected depressive disorder.  The examiner did not provide any rationale or discussion of aggravation.  Therefore, there was not substantial compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998)

With regard to the issue of entitlement to a TDIU the pending issue of service connection may impact upon the Veteran's TDIU claim and therefore the claims are inextricably intertwined and adjudication of the TDIU claim must be deferred until these issues are resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim to the VA examiner who completed the January 2016 VA medical opinion, or if unavailable a similarly qualified as the medical provider, for an addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address each the following questions separately in the same ordered format as follows (the examiner must provide a thorough reason/rationale as to how or why the examiner reached each opinion):

(a)  Is it at least as likely as not that any diagnosed skin disability is caused by his service-connected depressive disorder and its associated medications?  The examiner must comment on the evidence of medications associated with depression in the Veteran's VA treatment records at least as early as August 2006.

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed skin disability is aggravated by the Veteran's service-connected depressive disorder and its associated medications?

The examiner is informed that for this question, aggravation is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim of service connection for a skin disability, to include as secondary to service-connected depressive disorder and take all appropriate action on the TDIU claim, to include obtaining a medical opinion on employability.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Thereafter, readjudicate the claims and determine if a TDIU is warranted.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


